In an action to recover damages for personal injuries, the defendants Ballinger’s, Inc., and Webster Hall appeal from an order of the Supreme Court, Kings County (Greenstein, J.), dated October 21, 1997, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs,, the appellants’ motion is granted, the complaint and all cross claims insofar as asserted against the appellants are dismissed, and the action against the remaining defendants is severed.
*855Given that the plaintiff procured alcoholic beverages for the person whose intoxication allegedly caused the automobile accident that led to the plaintiffs injuries, the plaintiff has no cognizable cause of action predicated upon a violation of the Dram Shop Act (General Obligations Law § 11-101; see, Prunty v Keltie’s Bum Steer, 163 AD2d 595; Campbell v Step/Lind Rest. Corp., 143 AD2d 111; Vandenburg v Brosnan, 129 AD2d 793, affd 70 NY2d 940; Mitchell v Shoals, Inc., 19 NY2d 338).
In addition, as the plaintiff has correctly conceded, there is no viable common-law negligence claim against the appellants (see, D’Amico v Christie, 71 NY2d 76). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.